DAUKSCH, JAMES C., Jr., Associate Judge.
This is an appeal from an order and judgment after default. Because the wording of the summons was ambiguous, at best, and because appellants filed a motion for extension of time before the expiration of time for service of an answer it was error for the court not to set aside the clerk’s default. See Hader v. American Builders & Contractors Co., 564 So.2d 271, 271-72 (Fla. 4th DCA 1990); see also Venero v. Balbuena, 652 So.2d 1271, 1272 (Fla. 3d DCA 1995).
The judgment is reversed, the order on default quashed and this cause remanded to allow appellants to answer the complaint and for orderly proceedings thereafter.
Reversed and remanded.